Title: To George Washington from Tobias Lear, 24 October 1790
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia October 24th 1790.

Since I had the honor of writing to you on the 17th Instant, we have got all the furniture &ca up to the house; and it is with great satisfaction I can inform you that, sofar as it has been examined, we find it safe and in as good order as when it left New York. The Images for the table, of which I was more apprehensive than of anything else, have not received the smallest injury—they are unpacked, cleaned, and, I think, look much whiter and more delicate than they did after their first cleaning. One of the large glasses that cover the Images was cracked in unpacking; but it is mended and made as useful as ever in preserving them from the dust. I have not yet opened the Pagoda, as I do not know where you would wish to have it put; but I have no doubt of its being whole. I have examined all the large Looking Glasses, and find them safe; but shall let them remain in their boxes until the rooms are ready for their reception. The smaller Glasses I have no doubt are in good order, as they were packed in the same manner, and handled with the same care as

the larger. We have not opened the Save and Cincinnati China, as the closets in which they are to be put have been lately painted and are not yet dry; but the common China which we have unpacked is preserved beyond expectation, not a single piece is broken; and as we were much more particular in putting up the better kind, I have no doubt of its being found in good order. No injury has happened to Any of the Mohogony or other furniture.
I have good reason to be confirmed in the opinion given in my last letter, that the work to be done to and about the house will not be finished sooner than the first of December; and even that period will not complete it unless they make more dispatch than they have done in the week past; for they have not yet pulled down the wall of the house where the Bow window is to be built, and ’till that is done they cannot lay a single brick of the Bow. The delay in this is occasioned by the Carpenters being obliged to secure each floor with Girders as the wall is taken down.
They began yesterday to prepare for the foundation of the Servants’ hall, which the Masons will work upon while the Carpenters are fixing the Girders &ca. But the first object is to complete the Bow-window and finish the Rooms to which it will be annexed. I have endeavored to impress the Masters of the Carpenters and Masons with the necessity there is of having all the work done before your arrival, which I tell them I have every reason to expect will be by or before the 20th of November. They appear anxious to forward the work as fast as possible, but tell me that such is the demand for workmen in their lines at present, that it is with the utmost difficulty and at advanced wages that they can retain such workmen as they now have, and that there is no such thing as increasing their numbers; for the many buildings which are carrying on, and the season of the year making every one who has a building on hand anxious to complete it soon, cause the demand for workmen to be so pressing that there is no depending for a day even upon those who are engaged, as people advance the wages of the Carpenters & Masons to induce them to quit the employ in which they may be engaged.
Upon examining Mrs Morris’ mangle it was found to be better than your’s; I informed her thereof, and her’s is accordingly

taken down. I have informed Mr Morris that the Looking Glasses and Glass lamp for the passage, which he is to have in lieu of those left in the house, are ready to be delivered whenever it is convenient for him or Mrs Morris to make a choice and receive them.
I have paid several visits to Mr Clark since my arrival, and find he is at work on the Coach and harness which he assures me shall be completed by the middle of November; and from appearances I have no doubt of it. He has applied to me for the crest of your Arms which he says you directed him to put on the Coach and harness, and I have accordingly furnished him with it from an impression of the seal which I have in my possession. He wishes to know if you would have the motto of your arms over the crest, or only a wreath round the plate on which it is painted similar to those round the seasons.
My inquiries respecting a School for Washington have terminated more in favor of the College than any other seminary here. I am informed that since the seperation of the University from the College the latter has been much attended to, and is rising fast in reputation. The former is also well spoken of. And, so far as I can learn each has its supporters and advocates in the two political parties which have long since been conspicuous in this place. The College, under the superintendence of Doctor Smith, is re-established upon its former Charter, retains the Collegiate buildings and is well endowed. The masters in the several branches of this Seminary are said to be able and respectable men, and that good order and regularity are observed in the government. Boys are received here from the time of their beginning to read, and conducted through the several Classes to the highest branches of education. The hours of their attendance are from 8 to 12 in the summer—from 9 to 12 in the winter, and from 2 to 5 through the year. The Professors are too well known to make it necessary for me to say anything respecting them. To their number Judge Wilson has lately been added as Proffessor of Law, and high expectations are formed of the utility of his lectures which are to commence in December. Mr Morris’ youngest Sons go to the College. The University, under Doctor Ewing is well supplied with able teachers, receives boys of the same standing, and carries them through the several branches which are taught at College. But I have been informed

that this Seminary does not stand upon so solid a basis in respect to endowments, nor meet the warm support that the College receives. However, as each has its partisans, and there seems to be a rivalship existing between them, it is difficult for one to form an accurate idea of their comparative merits without a personal knowledge of both. In the essentials my information seems to agree, viz. that good masters and good order are to be found in both.
Should it be thought best to send Miss Harriot to a Boarding School in this place I think there is one in which every advantage you wish may be found. Mrs Bordeau is spoken of in the highest terms by Mrs Morris and other Ladies here who have experienced her abilities and good conduct in the education of their daughters. It is now upwards of twelve years since she first opened a Boarding School in this City; during which time she has conducted herself in such a manner as to give entire satisfaction to the Parents and friends of those who have been under her care, and has acquired a handsome property in the pursuit of her business. She is said to be very much respected by the first families here; and that the greatest order, regularity and good Government is observed in her School. After receiving this information, I waited upon her myself, to know her terms &ca which are enclosed, with a list of the names, places of residence and ages of the young Ladies now at her School. Mrs Bordeau appears to be a Lady of about 35 or 40 years of age, and of very easy and pleasing manners. Mrs Pine’s School is likewise well spoken of. But she has not the experience of Mrs Bordeau in that line; and is considered only as the second.
Agreeably to your desire I have extended my inquiries to the reputation of the higher branches of education in the College; and am informed that they are attended to in such a manner and by such persons as to be much celebrated; and that a young Gentleman may here finish his course of studies to great advantage: But I have not yet been able to learn the different expences with which this finishing is attended; neither have I received such particular information on this head as I wish, nor as I intend to do from the best sources, when I shall have the honor of transmitting you a more satisfactory account thereof.
The following is a transcript of what the Count de Estaing says in his letter to you respecting the Bust of Mr Necker &ca.




“Sir,Paris march 20th 1790.  
“Permit one of the least, but one of the most zealous assistants in the great work which you began, conducted, and have completed, to join a private letter to his official answer—and to commune freely with you. The small token which I take the liberty to send to you, begging your acceptance of (the Bust of Mr Necker, and the engravings which accompany it) will better express the public opinion and my own than any dissertation could do.”



By a Captain Vance who sailed last week for Alexandria I sent two loaves of maple Sugar which had been refined at New York by Mr Roosevelt. Altho the Sugar in its original State was not of the first quality, yet the sample will shew how well the attempt to refine it has succeeded: And Mr Roosevelt assured me that he had no doubt, when the best quality should be sent to the Sugar house, of its making a good loaf Sugar as could be produced from the best muscavado. He sold what he had refined of this @ 2/. NYk Curry per pound, which is 3d. more than the same quality made from imported Sugar sells at; which advanced price he said was owing to the small quantity that was refined (at 2 or 300 c[w]t) which occasioned the same expense and trouble to the refiner that a much larger quantity would have done. But if it was refined in large quantities it could be afforded as cheap or cheaper than any other.
Colo. Hamilton and his family arrived here on the 22d. Genl & Mrs Knox had not returned from Boston when Colo. Hamilton left New York. Their removal to this place must therefore be late. Genl Knox himself will however be here by the 1st of November.
Mrs Lear unites with me in gratitude and respect for Mrs Washington and yourself—love to the Children and best wishes to all the family. With the highest respect & most sincere Attachment, I have the honor to be, Sir, your obliged and very Humble Servant

Tobias Lear.


P.S. Captn Vance will deliver the Sugar to Mr Murray in Alexandria.

